Citation Nr: 1429093	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for irritable colon syndrome/irritable bowel syndrome (IBS).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991 with additional service in the Air Force Reserve until August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.  

In September 2010, the Veteran testified before a Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  In May 2012, the Board issued a decision that denied service connection for a psychiatric disorder, to include PTSD, and granted a 30 percent rating for irritable colon syndrome.  The grant of a 30 percent rating for irritable colon syndrome was implemented by a May 2012 rating decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The May 2012 decision was vacated in March 2014.  Issuance of this decision satisfies the Veteran's request to have the prior decision vacated and a new one issued in its place.   

The claims file includes an August 2003 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the North Carolina Division of Veteran Affairs (NCDVA) as the Veteran's representative.  In April 2007, the Veteran submitted an incomplete VA Form 21-22 in favor of NCDVA as well as a statement indicating that he was submitting paperwork in order to be represented by the American Legion.  In February 2010, NCDVA revoked their representation.  Both NCDVA and the American Legion subsequently submitted documents on behalf of the Veteran, although he was unrepresented.  

In April 2014, the Board sent the Veteran a letter to clarify his wishes regarding representation.  He was advised that any action on his case would be delayed for 30 days to give him an opportunity to appoint another representative or indicate that he wanted to represent himself.  The Board informed the Veteran that if he or his new representative did not respond in 30 days it would be assumed that he wished to remain unrepresented and review of his appeal would be resumed.  The Veteran did not respond to the April 2014 correspondence, therefore, he remains unrepresented.   

The Board has reviewed both the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records uploaded February and March 2014, some of which are not of record in the VBMS e-folder.  However, the records uploaded in February 2014 consist of VA treatment records dated from March 2002 to August 8, 2011.  In the most recent supplemental statement of the case (SSOC), issued in March 2012, the Appeals Management Center (AMC) listed among the evidence considered VA treatment records dated from March 2002 to August 8, 2011; therefore, these records were considered in the most recent SSOC.  

The additional VA treatment records uploaded to the Virtual VA e-folder in March 2014, dated up to February 2013, as well as a February 2013 statement from the Veteran's girlfriend included in the VBMS e-folder, were not all considered in the March 2012 SSOC; however, in March 2012, the American Legion submitted a 30 Day Waiver on behalf of the Veteran, indicating that he did not have any additional evidence regarding his appeal and, if such evidence was located and submitted at a later time the right to have the case remanded for consideration of the evidence by the Agency of Original Jurisdiction (AOJ) was waived.  See 38 C.F.R. § 20.1304.  

As indicated above, the American Legion was not, in fact, the Veteran's representative in March 2012.  Regardless, the evidence located in electronic filing in March 2014 is either cumulative of evidence previously of record or not pertinent to the claim for a rating in excess of 30 percent for irritable colon syndrome.  However, the claim is being denied because the Veteran is in receipt of the highest schedular rating available for this disability and the evidence does not reflect that his disability results in marked interference with employment or frequent periods of hospitalization such that extraschedular referral is warranted.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable under the applicable schedular criteria for irritable colon syndrome/IBS; he does not have an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected irritable colon syndrome/IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.114, Diagnostic Code 7319 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim for an increased rating was received, the RO advised the claimant by letter of the information and evidence necessary to substantiate his claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The e-folder contains the Veteran's STRs, VA treatment records, and Social Security Administration (SSA) records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

An April 2007 VA record reports that an EGD and a CT scan of the abdomen and pelvis were scanned into the Veteran's medial record; however, these imaging reports are not available for the Board's review.  Regardless, the Veteran's primary care physician summarized the findings from these studies in his April 2007 note.  Accordingly, remand to obtain copies of the actual imaging reports themselves would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

A February 2009 VA treatment record reports that the Veteran had a fee-basis colonoscopy performed in 2007 for rectal bleeding.  A November 2007 VA record reports that a fee basis gastrointestinal consultation was scanned into the Veteran's records.  A January 2008 VA treatment record reports that a gastrointestinal consultation was scanned into the Veteran's VA records, but that he canceled the colonoscopy per note.  During the August 2011 VA stomach examination, the Veteran reported that he had been evaluated by a gastrointestinal specialist in November 2007 but indicated he was unaware that a colonoscopy had been scheduled for January 2008.  The November 2007 gastrointestinal consultation is not presently available for review in the record before the Board; however, the record contains multiple treatment records and two VA examination reports documenting the severity of the service-connected irritable colon syndrome/IBS during the pendency of the appeal.  There is no indication that this single private record dated in November 2007 would reflect that the Veteran's disability causes marked interference with employment or has resulted in frequent periods of hospitalization, as required to assign a higher rating on an extraschedular basis.  Therefore, as the evidence of record adequately describes the severity of the Veteran's service-connected irritable colon syndrome/IBS during the pendency of the appeal, remand to attempt to a copy of a single gastrointestinal evaluation performed in November 2007 is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided with VA examinations which address the severity of his service-connected irritable colon syndrome/IBS and provide findings responsive to the pertinent rating criteria.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran underwent VA stomach examination in August 2011.  The examiner reviewed the claims file, interviewed the Veteran and recorded his history and complaints, examined the Veteran, and described the impact of his service-connected IBS on his occupational and daily activities.  The examiner stated that she could not resolve the issue of the current level of disability caused by the Veteran's service-connected irritable colon syndrome without resorting to mere speculation because there was no evidence of chronicity of care in the medical records since July 2010 and no recent colonoscopy had been done.  

Because of the August 2011 VA examiner's comment regarding an inability to comment on the current level of disability caused by the Veteran's service-connected irritable colon syndrome, the AOJ indicated in an October 2011 deferred rating decision that the examination findings should reflect the status of severity of the service-connected disability and noted that, if the examiner assessed a colonoscopy was required, the Veteran should be scheduled for such testing.  The AOJ asked the examiner to identify the current level of severity for the service-connected irritable colon syndrome according to Diagnostic Code 7319, that is, whether it was severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or mild (disturbances of bowel function with occasional episodes of abdominal distress).  

A VA stomach and duodenal conditions examination was requested in October 2011.  A January 2012 note in the claims file reflects that the stomach examination was closed and was to be resubmitted for a specialist.  Later in January 2012, a VA stomach and duodenal examination and a medical opinion were requested.  A February 2012 print-out of VA appointments reflects that the Veteran failed to report for a gastrointestinal appointment in January 2012.  In the March 2012 SSOC, the AMC reported that the Veteran had failed to report for a required VA examination in January 2012.  The AMC evaluated the Veteran's irritable colon syndrome based on the evidence of record.  

Despite evidence that the Veteran failed to report for a VA stomach examination in January 2012, it is unclear whether notice of such examination was sent to the Veteran's correct address.  A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  See VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  A November 2010 VA examination request lists an address in Red Springs, North Carolina; however, in a December 2010 VA Form 21-4142, the Veteran reported an address in Raeford, North Carolina.   In March and April 2011, the RO sent the Veteran correspondence at his address in Red Springs, North Carolina.  The October 2011 and January 2012 VA examination requests list the address in Red Springs and the January 2012 letter advising the Veteran that an examination would be scheduled was sent to the Red Springs address.  The March 2012 SSOC was sent to the Raeford (incorrectly typed as Radford) address.  A May 2012 Vetsnet Compensation and Pension award and a May 2012 notification letter advising the Veteran of the May 2012 rating decision list the Red Springs address.  In a VA Form 21-686c, Declaration of Status of Dependents, received in August 2012, and in an August 2013 Report of General Information, the Veteran reported his address in Red Springs.  In September 2013, the Veteran responded to the Board's notice regarding his opportunity to have the May 2012 decision vacated and a new decision and issued (either with or without a new hearing), reporting his address in Red Springs.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In an October 2002 rating decision, the RO granted service connection and assigned an initial 10 percent rating for IBS.  The Veteran filed his current claim for an increased rating in January 2005.  In the April 2006 rating decision, the RO continued the 10 percent rating for irritable bowel syndrome, pursuant to Diagnostic Code 8873-7319.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20. The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. Id.
In this case, the "8873" designation is used to track a disability involving the lower digestive system related to the Gulf War.  See M21-1MR, Part IV, Subpart ii, 2.D.16 (September 15, 2011).

Diagnostic Code 7319 provides a maximum 30 percent rating for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Veteran submitted his claim for an increased rating in January 2005.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

In November 2003, it was recommended that the Veteran undergo colonoscopy because of a filling defect noted on a September 2002 barium enema.  The Veteran described very irregular bowel habits, fullness and bloating in the left upper quadrant area, and borborygmi (rumbling sounds made by movement of gas in the intestine).  He reported losing 35 to 40 pounds over eight months without using a weight reduction program.  The diagnoses following colonoscopy in November 2003 were mildly prominent ileocecal valve, minimal internal hemorrhoids, and otherwise normal colonoscopy.  The impression was negative colonoscopy except for a somewhat prominent ileocecal valve, which was described as likely being a normal variant, and a false positive barium enema study.  

During VA treatment in January 2005, the Veteran complained of a lot of gas and heartburn with a sharp pain with burning sensation in his left upper rib cage for years which had gotten worse.  He denied blood in his stool, significant change in his weight, and nausea, vomiting, or diarrhea.  The pertinent assessment was chronic left-sided pain, may be related to IBS with gastroesophageal reflux disease (GERD).  

In a February 2005 statement, the Veteran reported that in order to effectuate a bowel movement, he had to press on his stomach beneath the ribcage and push his insides downward.  He stated that 15 to 20 minutes after manipulating his stomach, his bowels ran.  In another February 2005 statement, the Veteran's girlfriend provided a statement in accord. 

During VA treatment in March 2005 the Veteran denied diarrhea.  On examination, he was well nourished.  The abdomen was nondistended and nontender with normoactive bowel sounds.  The Veteran denied nausea and vomiting during VA treatment in May 2005.  

A July 2005 SSA evaluation reports that the Veteran was taking medication to ease his "off and on" diarrhea and constipation and pain which he described as a "pressure gas type of pain."  The physician reported that the Veteran had "Crohn irritable bowel syndrome" in discussing the history of present illness.  The pertinent diagnoses were chronic stomach problem and chronic IBS.  

On VA general medical examination in March 2006, the Veteran reported that he had a stomach condition which he described as a swollen feeling in his abdomen which increased with any food intake.  He reported that it was a full, uncomfortable feeling which he had had for several years.  He stated that he had lost weight over the past two years from 270 pounds to 190 pounds and his food intake had been less, indicating that he generally ate one meal in the middle of the day.  He described difficulty having a bowel movement and having to press on his abdomen to facilitate a bowel movement.  He reported that his bowel movements tended to be soft with mucus and added that he did not have solid stool.  The examiner commented that the Veteran did not have any symptoms which suggested dyspepsia or acid peptic disease, but his symptoms were rather vague and constituted more of a functional disturbance rather than some underlying illness.  The examiner added that the symptoms did not even meet the criteria to be diagnosed as irritable bowel.  The pertinent diagnosis was functional gastrointestinal disturbance.  

During VA treatment in April 2007, the Veteran complained of intermittent bright red blood in stool three times a week and bilateral lower abdominal pain.  The clinician reported that an EGD done in December 2006 was negative and a CT scan of the abdomen and pelvis obtained in January 2007 showed nonspecific diffuse rectal wall thickening.  The Veteran indicated that he had been told to have a repeat colonoscopy.  He stated that he had lost 20 pounds in two years and described IBS with intermittent diarrhea, constipation, mucus in his stool, and bloody stool with associated abdominal pain.  He described stomach bloating which felt like, "air shifting in the stomach from side to side" and indicated that this feeling went into his chest.  The assessment was abdominal pain, rectal bleeding, and weight loss.  The physician indicated that the Veteran needed to get a colonoscopy to rule out IBD.

During VA treatment in August 2007, the Veteran reported that his overall state of health was currently good.  He reported diarrhea but denied nausea or vomiting.  He described his appetite as fair and reported fluctuation in weight of gaining and losing 10 pounds.  In February 2009, the Veteran complained of his stomach being bloated.  He denied having daily bowel movements.  On examination, he appeared well and was in no acute distress.  The pertinent diagnosis was IBS.  In April 2010, the Veteran presented to his VA primary care physician with complaints of stomach discomfort for years.  He denied nausea and vomiting.  The pertinent assessment was stomach discomfort.  

During the September 2010 hearing, the Veteran testified that he had an attack of IBS at least twice a day involving going to the restroom, which sometimes involved diarrhea.  He described stomach pain and reported that he could not eat at night time and might only eat one meal a day.  He reported that he had weighed 240 pounds and was down to 170 pounds.  He testified that he experienced diarrhea then constipation daily.  

On VA stomach examination in August 2011, the Veteran described abdominal discomfort which had worsened over the years, with intermittent abdominal discomfort, diarrhea (lasting five to six days), occasional constipation, and decreased appetite.  He reported noticing bright bloody stools followed by black, tarry stools two days earlier.  He indicated that he had experienced bright bloody stools for years.  The Veteran denied nausea, vomiting, and weight loss.  He denied periods of incapacitation due to stomach or duodenal disease and denied a history of abdominal colic, nausea or vomiting, and abdominal distention.  He denied gnawing or burning pain.  He reported experiencing persistent diarrhea four to six times daily as well as constipation, weakness, and bloody stools.  On examination, the Veteran weighed 185 pounds and denied weight change.  There were no signs of significant weight loss or malnutrition, nor were there signs of anemia.  There was abdominal tenderness on examination.  The diagnosis was IBS.  The examiner opined that IBS had significant effects on the Veteran's usual occupation as he reported frequent use of the bathroom throughout the day.  The examiner indicated that IBS had mild effects on chores, shopping, exercise, sports, recreation, and traveling and no effects on feeding, bathing, dressing, toileting, and grooming.  

The above evidence reflects that the Veteran has experienced severe irritable colon syndrome with diarrhea, alternating diarrhea and constipation, and more or less constant abdominal distress, consistent with the currently assigned 30 percent rating.  

The Board has considered whether a higher rating may be available under any other potentially applicable diagnostic code.  An April 2011 VA PTSD examiner listed IBS and diverticulitis among the Veteran's significant non-psychiatric illnesses and a November 2011 VA mental disorders examination listed IBS and diverticulitis as diagnoses on Axis III.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  With regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319) and diverticulitis (Diagnostic Code 7327).  The Veteran's gastrointestinal disability picture is characterized by diarrhea, constipation, and abdominal distress.  As the rating criteria set forth in Diagnostic Code 7319 are based on these symptoms, the Veteran's service-connected gastrointestinal disability is most appropriately rated together under Diagnostic Code 7319.  

Moreover, neither the April 2011 nor the November 2011 VA mental health examiners discussed the basis for their inclusion of diverticulitis among the Veteran's disorders.  A September 2002 colon barium enema revealed a filling defect in the cecum/colonic junction area and a few small diverticula were noted in the lower portion of the ascending colon and cecum.  The physician indicated that a colonoscopic examination would give more information.  An April 2003 VA consultation request reports that the Veteran was to undergo colonoscopy for recent dark stools and he was noted to have a history of intermittent abdominal pain, positive diverticula disease, and a suspicious flexible sigmoidoscopy in September 2002.  Despite these references to diverticula, the November 2003 colonoscopy was normal other than a mildly prominent ileocecal valve and minimal internal hemorrhoids and the physician commented that the barium enema study was a false positive.  Neither the March 2006 nor the August 2011 VA examiners diagnosed diverticulitis.  The March 2006 examiner commented that the Veteran's symptoms did not meet the criteria to be diagnosed as irritable bowel and diagnosed a functional gastrointestinal disturbance.  

In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  As indicated, the April and November 2011 VA examiners' findings of diverticulitis are not explained.  Regardless, Diagnostic Code 7327, evaluating diverticulitis, instructs that diverticulitis should be rated as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  In light of the evidence of record, in particular the August 2011 VA examination diagnosing IBS, and the Veteran's repeated description of diarrhea, constipation, and abdominal distress, the predominant disability picture is clearly that associated with irritable colon syndrome.  There is no evidence of peritoneal adhesions or ulcerative colitis; rather the November 2003 colonoscopy was normal other than a mildly prominent ileocecal valve and minimal internal hemorrhoids and the record reflects that an EGD done in December 2006 was negative and a CT scan of the abdomen and pelvis obtained in January 2007 was only noted to show nonspecific diffuse rectal wall thickening.   Accordingly, the Veteran's disability is most appropriately evaluated pursuant to Diagnostic Code 7319.  Because the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 7319, no higher schedular rating is warranted.  

Even if the disability were to be rated by analogy to peritoneal adhesions or ulcerative colitis, the evidence does not reflect severe peritoneal adhesions with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage as required for a higher rating under Diagnostic Code 7301.  

The evidence also does not reflect disability approximating severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions or pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, as required for a higher rating under Diagnostic Code 7323.  The record reflects that the Veteran has lost weight, as indicated by his November 2003 report of losing 35 to 40 pounds over eight months without using a weight reduction program, his girlfriend's February 2005 statement that he had lost 30 pounds without dieting in the past month, his March 2006 report of losing weight over the past two years from 270 pounds to 190 pounds, his April 2007 report of losing 20 pounds in two years, and his September 2010 testimony that he had weighed 240 pounds and was down to 170 pounds.  A summary of the Veteran's vital signs as recorded during VA treatment between March 2002 and August 2011 reflects that his weight was 223.5 pounds in November 2003, 204 pounds in January 2005, 204.7 pounds in March 2005, 204 pounds in May 2005, 180.9 pounds in April 2007, 187.3 pounds in February 2009, 199.1 pounds in April 2010, and 196.6 pounds in August 2011.  Despite evidence of weight loss, the Veteran was described as well-nourished during VA treatment in March 2005 and he reported that his overall state of health was good in August 2007.  He appeared well and was in no acute distress during VA treatment in February 2009 and the August 2011 VA examiner, who reviewed the claims file and examined the Veteran, stated that there were no signs of significant weight loss or malnutrition, nor were there signs of anemia.  Accordingly, even if applicable, no schedular rating in excess of 30 percent would be warranted pursuant to Diagnostic Code 7323.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule. 

The Veteran's irritable colon syndrome/IBS has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis at any point pertinent to the current claim for an increased rating.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's irritable colon syndrome/IBS has been manifested by complaints of diarrhea, constipation, gas, weight loss, having to manipulate his stomach to move his bowels, a swollen feeling in the abdomen, pain in the abdomen, and blood and mucus in the stool.  The symptoms of diarrhea, constipation, and abdominal distress, which would include a swollen and painful feeling in the abdomen, are contemplated in the rating schedule.  Weight loss, having to manipulate his stomach to move his bowels, and blood and mucus in the stool are not specifically considered in the pertinent rating criteria for evaluating irritable colon syndrome.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology regarding this disability.  

Extraschedular referral is not warranted, however, because step two of the Thun analysis is not satisfied.  The Veteran's irritable colon syndrome/IBS does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The record does not reflect that the Veteran has been hospitalized for this condition at any time pertinent to his present claim for an increased rating.  While the Veteran is unemployed, he has indicated that such unemployment is related to conditions other than his service-connected irritable colon syndrome/IBS.  In this regard, during a March 2006 VA neurological examination, he reported that he had not worked in four years and had quit working because of fatigue.  On VA general medical examination performed the same day, the examiner commented that the fatigue described by the Veteran was more than likely related to his lifestyle of poor sleeping habits and his lack of activity could be contributing to his feeling of chronic fatigue.  During an April 2011 VA PTSD examination, the Veteran reported that he had been unemployed for five to ten years because of paranoia-schizophrenia.  During the August 2011 VA stomach examination, the Veteran reported that he had been retired since 1997 because of a psychiatric problem, specifically, schizophrenia.  

The August 2011 VA examiner opined that IBS had significant effects on the Veteran's usual occupation as he reported frequent use of the bathroom throughout the day; however, the need to frequently use the bathroom is consistent with severe irritable colon syndrome/IBS, involving diarrhea and more or less constant abdominal distress.  Thus, while his service-connected disability would certainly cause some interference with employment, as indicated by the August 2011 VA examiner, this alone would not be tantamount to concluding there was marked interference with employment, meaning above and beyond that contemplated by the assigned rating.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.  Accordingly, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, for the foregoing reasons, finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent for the service-connected irritable colon syndrome/IBS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for irritable colon syndrome/IBS is denied.  


REMAND

Remand is required to obtain a supplemental medical opinion regarding the claim for service connection for an acquired psychiatric disorder.  On remand, any additional pertinent VA treatment records should be obtained and associated with the e-folder.  

The Veteran is advised that, in order to substantiate his claim for service connection for an acquired psychiatric disorder the evidence must show, or be at least evenly balanced showing that he has had a psychiatric disorder at some time since around January 2005 which is related to service.  To substantiate his claim, he may submit evidence showing this relationship between his claimed psychiatric disorder and service.  




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

A specific request should be made for treatment records from: (1) the Fayetteville VAMC, dated since November 2011; and (2) the VA New York Harbor Healthcare System, dated since February 2013.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After all available records have been associated with the e-folder, forward the claims file to the examiner that conducted the November 2011 VA mental disorders examination, if available, for a supplemental medical opinion.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any psychiatric disorder present at any time since around January 2005 (when the Veteran filed his claim for service connection), even if that disorder has since resolved.  The examiner must particularly address whether the Veteran has had depressive disorder, PTSD, paranoid schizophrenia, or somatization disorder at any time since around January 2005.  In regard to each identified psychiatric disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

If the examiner determines that the Veteran has had PTSD at any time since around January 2005, she must identify the specific stressor(s) underlying the diagnosis and provide an opinion as to whether his PTSD was the result of scud attacks.  

If the examiner determines that the Veteran has had a psychosis, to include schizophrenia, at any time since around January 2005, she must provide an opinion as to whether that psychosis was manifested to a compensable degree within one year of separation from service.  

The examiner must comment as to whether psychiatric symptoms shown during service, within one year of service, or shortly thereafter, may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychiatric disorder for which a finding of prodromal symptoms may be appropriate.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his July 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort.  On examination, clinical evaluation of the psychiatric system was normal.  

* A performance evaluation report regarding the Veteran's service from August 1987 to August 1988 reports that the Veteran's peers "recognize his poise and professional ability and he sets the example for other airmen to follow."  It was noted that his off-duty conduct had, on occasion, been "less than desirable" but counseling in this area had resulted in "vast improvement."  

* In June 1988, the Veteran received nonjudicial punishment for willfully damaging government property by kicking a dormitory room door.  

* A September 1988 service treatment record documents that the Veteran was seen in the mental health clinic after a fight at the NCO/rec center two months earlier.  He reported that he had his first drink and was first drunk at age 16 and his heaviest drinking was before his entry into the Air Force.  He denied drinking in the past two months.  He reported having had two Article 15s.  The assessment was that it was an isolated incident.  

* A week later in September 1988, the Veteran was seen in the mental health clinic as a result of an assault charge.  The social worker indicated that alcohol did not appear to be a significant factor and the Veteran's commanding officer and 1st sergeant felt that he had an attitude problem.  The assessment was isolated incident, appears to be minimizing.  

* A performance evaluation report regarding the Veteran's service from August 1988 to August 1989 reports that the Security Police "could use more determined and hard working men like [the Veteran.]"  

* A performance evaluation report regarding the Veteran's service from August to December 1989 reports that the Veteran's enthusiasm placed him "at the leading edge of his peers."

* A performance evaluation report regarding the Veteran's service from December 1989 to August 1990 reflects that the Veteran was a satisfactory performer and should be considered for promotion.  

* A performance evaluation report regarding the Veteran's service from August 1990 to April 1991 reports that the Veteran should be considered for promotion.  

* During an August 1999 evaluation obtained in conjunction with a claim for SSA benefits, mental status was described as stable on examination.  

* During VA treatment in March 2002, the Veteran reported experiencing military sexual trauma in the past.  His general account of record is that, at some point during his service, he felt discomfort in his groin area and was told by a medical care provider that this was caused by not having had sexual activity and experiencing an accumulation of sperm.  He has alleged that when he reported for this treatment, he was prodded in his rectum by two or three individuals, at times reported by the Veteran to have been a medical officer, a noncommissioned officer and an enlisted corpsman.

* During a May 2002 evaluation obtained in conjunction with a claim for SSA benefits, the Veteran denied a history of depression.  

* On VA mental disorders examination in August 2002, the Veteran reported problems with his memory for about seven years and denied any depression, suicide attempts, or panic attacks.  He underwent mental status examination to confirm or establish a diagnosis in accordance with DSM-IV.  The Axis I diaganosis was loss of memory history, not found in this examination, and alcohol abuse in remission.  A VA general medical examination performed on the same date referred to the psychiatric examination and noted that no psychiatric disorder had been found.  

* During an October 2002 VA mental health consultation, in addition to reiterating
his basic account of the alleged in-service sexual assault, and reporting having flashbacks related to that incident, the Veteran reported that he was sexually assaulted by his aunt when he was in second grade.  He reported drinking heavily while in service, especially in Germany.  The Veteran acknowledged intermittent depressive episodes since his service in the Persian Gulf.  He reported that he had suicidal ideations in 1994 and placed a revolver in his mouth, but he was unable to pull the trigger.  The diagnoses were PTSD related to military sexual trauma, childhood sexual trauma by a relative, and rule out alcohol abuse.  The diagnoses following treatment the following month were PTSD related to military sexual trauma, childhood sexual trauma by a relative, and substance abuse, alcohol.  

* In a July 2003 stressor statement, the Veteran reported that his unit had been attacked by scud missiles and, on one occasion, three hits were received.  He stated that this attack occurred between November 1990 and January 1991.  He also reported a stressor related to a doctor's visit between January and March 1991.  

* During VA treatment in July 2003, the Veteran described nightmares regarding combat in the Gulf War.  He denied abuse and developmental problems from childhood.  

* Another July 2003 treatment record reflects that the Veteran denied significant psychiatric history.  A mental health clinic record from that date reflects an impression of questionable PTSD.  

* During VA treatment in October 2003, the Veteran described having nightmares about fighting at war, but reported he had never been in a war.  

* During a December 2003 VA spine examination, the Veteran reported that he had insomnia and depression.  

* A January 2005 VA treatment record includes an assessment of depression.  

* In February 2005, the Veteran's girlfriend wrote that she had known the Veteran for some years and he fought with her/attacked her in his sleep, but remembered nothing the next day.  

* A March 2005 VA treatment record includes an assessment of PTSD/depression.  

* A July 2005 psychiatric evaluation performed in conjunction with the Veteran's claim for SSA benefits revealed Axis I diagnoses of schizophrenia, paranoid type, and somatization disorder, not otherwise specified.  

* During a July 2005 medical evaluation performed in conjunction with his claim for SSA benefits, the Veteran reported having PTSD since service.  

* An August 2005 psychiatric evaluation obtained in conjunction with the Veteran's claim for SSA benefits reports diagnoses of schizophrenia, paranoid type; somatization disorder not otherwise specified; and PTSD.  

* On VA PTSD examination in March 2006, the Veteran reported having problems since 1993.  He described the alleged in-service assault when he was "fondled by the doctor."  The examiner noted that the Veteran did not witness and experience a traumatic event that included actual or threatened death or serious injury to himself or others and opined that he did not meet the DSM-IV criteria for PTSD because his symptoms, though consistent with PTSD, were secondary to another psychiatric condition.  The Axis I diagnosis was depressive disorder not otherwise specified.

* An April 2007 VA treatment record include an assessment of PTSD.    

* During VA mental health consultation in June 2007, the Veteran reported combat experience in the Gulf War zone.  He reported being the victim of sexual abuse during childhood and being the victim of military sexual trauma during a physical examination.  The Axis I diagnoses were PTSD, history of marijuana abuse and alcohol dependence, history of childhood sexual trauma, and military sexual trauma.  

* An August 2007 VA treatment record reflects Axis I diagnoses of alcohol abuse and cannabis dependence.  

* A February 2009 VA treatment record reflects a diagnosis of depression and the Veteran was started on citalopram.  

* An April 2010 VA treatment record includes an assessment of depressive disorder and PTSD.  

* During the September 2010 hearing, the Veteran testified that he was told that he might have symptoms of PTSD, but he did not have a PTSD diagnosis.  He also reported that no physicians had related his mental disorder to service.  The Veteran described in-service stressors including members of the Marine Corps killing themselves and scud attacks.  He described the alleged in-service personal assault at sick call.  The Veteran testified that he was having problems immediately from his first assignment during service.   

* On VA PTSD examination in April 2011, the claims file was not available.  The Veteran described being molested by an aunt around age 

7.  Regarding PTSD stressors, he reported combat experience in Bahrain (in particular, a scud attack close to his location) and sexual assault during service.  The examiner indicated that the in-service sexual trauma aggravated symptoms related to his pre-military familial sexual abuse.  The examiner opined that the Veteran met the DSM-IV stressor criterion based on his military sexual trauma, exposure to a scud attack, and exposure to "suspiciously prepared food" during service (the Veteran reported that he stopped eating the locally prepared food).  The examiner opined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnoses were PTSD and marijuana and alcohol abuse.  The examiner commented that the Veteran's history of childhood sexual victimization may have rendered him more vulnerable to trauma exposure.  The examiner opined that, based on the review of available medical records and verbal report of Veteran regarding both combat-related and sexual stressors, it was at least as likely as not that the stressors were adequate to support a diagnosis of PTSD and it was as likely as not that his stated fear of terrorist activity had its onset during his military experiences.  The examiner added that, without access to the Veteran's claims file, the remand questions could not be answered without resort to mere speculation.  

* Because the April 2011 VA examiner did not review the claims file, the Veteran was reexamined in November 2011.  The examiner indicated by marked box that the Veteran now had or had in the past been diagnosed with PTSD, but reported that he currently had no Axis I diagnosis.  She opined that it was less likely than not that the Veteran's current psychiatric disability was related to his active duty service, explaining that he did not currently meet the DSM-IV-TR criteria for PTSD and there was no evidence of significant mental health treatment in his claims file for any condition other than substance abuse and alcohol abuse.  She reported that he carried a diagnosis of paranoid schizophrenia and had been receiving SSA disability for this disorder since 2005; however, he did not meet the criteria for schizophrenia at the time of her examination.  The examiner noted that the Veteran had post military stressors of a divorce and losing assets.  Despite reporting that he did not meet the criteria for a diagnosis of paranoid schizophrenia, the examiner noted later in her report that the Veteran's avoidance of crowds was possibly associated with his diagnosis of paranoid schizophrenia and that his difficulty concentrating and hypervigilance were associated with the diagnosis of paranoid schizophrenia.  

In rendering the requested opinion, the examiner must specifically consider and address the various psychiatric diagnoses documented in the record since January 2005, including diagnoses of depressive disorder, PTSD, paranoid schizophrenia, and somatization disorder.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


